Citation Nr: 1541373	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-08 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a fracture of T-8.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2008.  In June 2015, the appellant appeared at a Board videoconference hearing held before the undersigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers from a low back disability which began as a result of an in-service injury.  In addition, he claims that although he injured his back in a motor vehicle accident prior to service, he was never informed of a fracture of the T8 of the thoracic spine, and his symptoms had largely resolved.

Records show that the Veteran was hospitalized in June 1977 in Memorial Hospital following a motor vehicle accident, in which he had rolled a pick-up.  As pertinent to this appeal, he complained of pain in the right low back.  On examination, there was tenderness in the low back.  There were no neurological symptoms.  X-rays of the cervical spine and lumbar spine were obtained.  There were no abnormalities in the cervical spine, and in the lumbar spine, there was a transitional segment at L-5, with no other abnormalities noted.  He was discharged on July 1, 1977, the day after his admission.  

Available service treatment records consist only of the Medical Board Proceedings conclusions and evaluation, dated in May 1978.  It was noted that the Veteran was in AIT.  He had a history of a truck accident about two years earlier with an unknown back injury, and had experienced chronic thoracolumbar back pain intermittently since.  He had few problems in basic training until about 2 weeks earlier, when he was lifting a heavy hub and experienced a return of thoracolumbar back pain.  At about the same time he also was hit in the mid-thoracic region while playing football.  He was tender in the mid, posterior thoracic spine, and range of motion was limited to 80 percent of normal with the mid/lower thoracic spine moving as a unit.  X-rays showed an old compression fracture.  The diagnosis was mechanical mid-thoracic back pain secondary to old T-8 fracture; noted to be, in layman terms, "old fracture of thoracic spine."  It was concluded that the Veteran did not meet the standards for retention, and that he had been unfit for enlistment.  The condition was found to have not been incurred in the line of duty; did exist prior to service; and was not aggravated by active duty.  

Subsequent to service, there are no available records of treatment for many years, which the Veteran states was because he could not afford treatment.  VA treatment records show that on a neurosurgery consult in August 2009, the Veteran reported severe low back pain, which had been present since an injury in the 1970's when he sustained a compression fracture of T-8.  Imaging revealed mild degenerative disc disease of the lumbosacral spine.  A rheumatology consult in September 2009 disclosed a history of injury to his mid and lower back in a motorcycle accident in 1978.  

A chest X-ray in July 2008 revealed a mild anterior wedge compression of a mid thoracic spine vertebral body, of uncertain age.  X-rays of the lumbar spine in October 2008 showed mild to moderate degenerative changes.  

In September 2009, radiographs and magnetic resonance imaging (MRI) scan of the lumbosacral spine revealed severe degenerative disc disease at L4-L5 with severe right and mild left neural foraminal narrowing (NFN).  

A Veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  

Here, there is no entrance examination available.  The presumption of soundness does not apply in cases where an entrance examination was not performed prior to the period of service on which the claim was based.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  It is not known whether the Veteran had an entrance examination; the only available service treatment records pertain to the MEB for his separation.  However, as an entrance examination is typical for an individual's first military experience, the Board finds that the presumption of soundness applies here.  

The pre-service hospital report did not note a T-8 fracture, but X-rays were only obtained of the lumbar and cervical spinal segments, and not the thoracic spine.  On the other hand, the scope of the in-service X-rays is unclear.  Although the old compression fracture was revealed on X-ray, it is not known whether there was an X-ray of the lumbar spine.  The Board does note that the complaint was of thoracolumbar pain, and one of the injuries involved a lifting injury.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Tucson VAMC, to specifically include any imaging (including X-rays) of the spine, dated:
* Before July 2008, and
* From April 2014 to the present.

2.  After all available treatment records have been obtained, schedule the Veteran for an appropriate VA examination to determine whether he has a back disability related to service, as detailed below.  The electronic claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report. Any indicated studies should be performed, and a rationale for the following specific opinion requests must be provided.  The opinion should reflect that the Veteran's lay contentions and lay history have been considered by the examiner.

a.  Compression fracture of T-8:

*  Is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the veteran had a compression fracture of T-8 prior to his entry into the military?  The pre-service injury and in-service MEB records must be addressed in this portion of the opinion.

*  If so, is it at least as likely as not (i.e., at least a 50 percent probability) that the disability underwent a chronic or permanent increase in severity during service?  

*  If so, is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the disability was not aggravated beyond the natural progress of the condition?  (I.e., the legal presumption is that an increase in severity represents aggravation beyond natural progress unless there is clear and unmistakable evidence to the contrary.)

b.  Low back disability

*  Is it at least as likely as not (i.e., at least a 50 percent probability) that a low back disability, including degenerative disc disease, had its onset in service or was otherwise etiologically related to the Veteran's active service?  Address the service treatment records showing that although an old fracture of T-8 was the ultimate diagnosis, he also sustained a lifting injury, and his complaints initially involved thoracolumbar spine pain.  In addition, the Veteran's reported history of other injuries should be addressed.

3.  Then, the RO/AMC should readjudicate the claims for service connection for fracture of T-8 and a low back disability in light of all evidence of record.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and afforded an opportunity to respond, before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



